PROB 35                  Report and Order Terminating Probation/Supervised Release
(Rev. 6/17)                           Prior to Original Expiration Date



                                    UNITED STATES DISTRICT COURT
                                              FOR THE                                                FILED
                                                                                              Scott L. Poff, Clerk
                                    SOUTHERN DISTRICT OF GEORGIA                           United States District Court

                                        BRUNSWICK DIVISION                             By CAsbell at 9:51 am, Apr 08, 2020




              UNITED STATES OF AMERICA

                           v.                                 Crim. No.    2:10CR00048-1

                   John Wesley Obley


       On March 16, 2017, the above named was placed on supervised release for a period of six years. He has
complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

                                                             Respectfully submitted,


                                                             _____________________________________
                                                             ____ __________________________
                                                             Kyyllee P. Grimes
                                                             Kyle
                                                             United States Probation Officer



                                          ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

                     8th
         Dated this ______          April
                           day of ____________, 2020.




                                                          LISA GODBEY WOOD
                                                          UNITED STATES DISTRICT JUDGE
